            Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 1 of 7


                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                         PITTSBURGH

MICHAEL J. KOPKO,                                 )
                                                  )
                                                  )                   2:20-CV-00423-MJH
                   Plaintiff,                     )
                                                  )
        vs.                                       )
                                                  )
RANGE RESOURCES - APPALACHIA,                     )
                                                  )
LLC,

                   Defendant,

                                           OPINION

       Plaintiff, Michael J. Kopko, brings the within action against Defendant, Range

Resources-Appalachia, LLC. (“Range”) for rescission of his oil and gas lease. Range has filed a

Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and (b)(7). The matter is now ripe for

consideration.

       Upon consideration of Kopko’s Complaint (ECF No. 1-2), Range’s Motion to Dismiss

and Brief in Response (ECF Nos. 4 and 5), Kopko’s Response and Brief in Opposition (ECF No.

6), Range’s Reply Brief (ECF No. 9), and for the following reasons, Range’s Motion to Dismiss

will be granted.

       I.        Background

       Jeffrey Kramer served as Kopko’s attorney until April 29, 2008. (ECF No. 1-2 at ¶ 7).

On that date, Kramer sent a letter to Kopko advising that he was leaving his law firm and

accepting employment outside the legal profession. (ECF No. 1-2 at p. 11). Six days later,

Kramer contacted Kopko advising that he now worked for Range. (ECF No. 1-2 at ¶ 8). In that

call, Kramer proposed that Kopko grant Range an oil and gas lease to his 117-acre farm. Id.

Kramer further promised that he would negotiate for Kopko to obtain the best lease terms. Id.

Kopko executed the lease on May 19, 2008, but shortly thereafter he received correspondence
           Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 2 of 7


from another Range employee, Bryan Salsman, offering better lease terms than he received in the

lease offered through Kramer. Id. at ¶ 12. After receiving Salsman’s correspondence, Kopko

contacted Kramer and asked for Range to change the lease terms to match the terms offered by

Salsman. Id. at ¶ 13. Kramer advised Kopko that the lease’s terms could not be changed or

cancelled. Id. Kopko alleges that he learned many years later that, contrary to Kramer’s advice,

he could have cancelled the lease within ninety (90) days of execution. Id. at ¶ 14. Kopko

alleges that his cancellation/change request occurred within that ninety (90) day period. Id. In

2013, Kopko discovered that his neighbors had received more favorable lease terms. Id. at ¶¶

16-17.

         Kopko avers that in 2008, Kramer and Range took advantage of Kopko’s prior attorney-

client relationship to convince Kopko to accept lease terms that were below market rates. Id. at ¶

20. Kopko alleges he did not know until 2018 that Kramer’s actions created a conflict of

interest. Id. at ¶ 21. Kopko’s claim for rescission of the lease is based upon the alleged conflict

of interest and material representations made by Kramer on Range’s behalf. Id. at ¶ 33.

         Range has moved for dismissal of Kopko’s Complaint, because it is time-barred on its

face, because the claim for rescission fails as a matter of law, and because Kopko has failed to

join an indispensable party under Fed. R. Civ. 12(b)(7).

         II.    Standard of Review

         When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a

motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a


                                                  2
          Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 3 of 7


claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556); see also Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir.

2014). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. A

pleading party need not establish the elements of a prima facie case at this stage; the party must

only “put forth allegations that ‘raise a reasonable expectation that discovery will reveal

evidence of the necessary element[s].’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d

Cir.2009) (quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D. Pa.

June 4, 2008)); see also Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016)

(“Although a reviewing court now affirmatively disregards a pleading’s legal conclusions, it

must still . . . assume all remaining factual allegations to be true, construe those truths in the light

most favorable to the plaintiff, and then draw all reasonable inferences from them.”) (citing

Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d Cir.2014)).

        Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal

conclusions cast in the form of factual averments. Morse v. Lower Merion School District, 132

F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not

whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer

evidence to establish the facts alleged in the complaint. Maio v. Aetna, 221 F.3d 472, 482 (3d

Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with

needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326–327, (1989).


                                                   3
         Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 4 of 7


       When a court grants a motion to dismiss, the court “must permit a curative amendment

unless such an amendment would be inequitable or futile.” Great Western Mining & Mineral Co.

v. Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (internal quotations omitted). Further

amendment is inequitable where there is “undue delay, bad faith, dilatory motive, [or] unfair

prejudice.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Amendment is

futile “where an amended complaint ‘would fail to state a claim upon which relief could be

granted.’ ” M.U. v. Downingtown High Sch. E., 103 F. Supp. 3d 612, 631 (E.D. Pa. 2015)

(quoting Great Western Mining & Mineral Co., 615 F.3d at 175).

       III.    Discussion

       Range contends that Kopko’s rescission claim is time-barred because the statute of

limitations began to run on May 19, 2008, when Kopko signed the Lease and when any alleged

fraudulent inducement by Kramer had already occurred. Kopko argues that he did not learn until

2018 that Kramer’s status, as his former attorney and then present employee of Range,

constituted a conflict of interest. Therefore, he contends that this 2019 Complaint, is not time

barred. He further argues that dismissal of a complaint, based upon a statute of limitations or

laches, is limited to instances where those affirmative defenses appear on the face of the

complaint. Range counters that Kopko’s own Complaint demonstrates that he knew or had

reason to know that he had been injured “shortly after” he signed the Lease in 2008.

       The operative facts to support Kopko’s 2019 Complaint for rescission occurred in May

2008. (ECF No. 1-2 at ¶ 8). After Kopko signed the Lease on May 19, 2008, he received a letter

from another Range employee, Bryan Salsman, offering a lease with better terms. Id. at ¶ 12.

When Kopko contacted Kramer asking to change or cancel the May 19, 2008 Lease, Kramer told

Kopko that the Lease could not be changed or cancelled. Id. at ¶ 13. Kopko alleges that he

learned many years later that, contrary to Kramer’s advice, he could have cancelled the lease


                                                 4
          Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 5 of 7


within ninety (90) days of execution. Id. at ¶ 14. Kopko alleges that his cancellation/change

request to Kramer occurred within that ninety (90) day period. Id.

        A statute of limitations defense may be raised in a Rule 12(b)(6) motion when the time

bar is apparent on the face of the complaint. See Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir.

2002). “As a matter of general rule, a party asserting a cause of action is under a duty to use all

reasonable diligence to be properly informed of the facts and circumstances upon which a

potential right of recovery is based and to institute suit within the prescribed statutory period.”

Pocono Int'l Raceway, Inc. v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa.1983). Thus, “the

statute of limitations begins to run as soon as the right to institute and maintain a suit arises; lack

of knowledge, mistake or misunderstanding do not toll the running of the statute of limitations,

even though a person may not discover his injury until it is too late to take advantage of the

appropriate remedy.” Id. Once the statute of limitations has run, the claim is barred, “unless it is

established that an exception to the general rule applies which acts to toll the running of the

statute.” Id.

        Where a plaintiff seeks an equitable remedy, such as a rescission claim, Pennsylvania

courts have found that “statutes of limitation are ‘not controlling in equity,’ but only ‘provide

guidance in determining the reasonableness of any delay.’ ” United National Ins. Co. v. J.H.

France Refractories Co., 542 Pa. 432, 668 A.2d 120, 124 (Pa.1995) (quoting Kay v. Kay, 334

A.2d 587 (Pa.1975)). Courts instead apply the equitable doctrine of laches, which “does not

depend upon the fact that a definite time has elapsed since the cause of action accrued, but

whether, under the circumstances of the particular case, the complaining party is guilty of want

of due diligence in failing to institute his action to another's prejudice.” Id. at 124 (quoting Class

of Two Hundred Admin. Faculty Members of State Colleges in Commonwealth v. Scalon, 502 Pa.

275, 466 A.2d 103, 105 (Pa.1983)). The doctrine of laches can both extend and shrink the statute


                                                   5
          Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 6 of 7


of limitations, depending on the reasonableness of any delay by the plaintiff in filing the action.

Id. at 124-125. Still, “‘in the absence of fraud or concealment, it is a general rule that laches

follows the statute of limitations.’ ” Id. at 124 (quoting Silver v. Korr, 392 Pa. 26, 139 A.2d 552,

555 (Pa.1958)). Therefore, the Court is guided by the applicable statute of limitations in

determining Range’s laches defense absent Kopko proving fraud or concealment.

       Kopko’s claim for rescission is premised upon allegations that he was induced by fraud

or misrepresentations to enter into the Lease with Range. The applicable statute of limitations

period under Pennsylvania law for a fraud-based claim is two years. See Ash v. Cont’ Ins. Co.,

593 Pa. 523, 932 A.2d 877, 879 (Pa. 2007). The limitation periods may be tolled in limited

circumstances, such as through estoppel, pursuant to the doctrine of fraudulent concealment.

Under such, a party can be estopped from invoking the statute of limitations if “through fraud or

concealment, he causes the plaintiff to relax his vigilance or deviate from his right of inquiry into

the facts.” Fine v. Checcio, 870 A.2d 850, 860 (Pa. 2005). The Pennsylvania Supreme Court,

however, has also emphasized that the standard of reasonable diligence dictates that “a statute of

limitations that is tolled by virtue of fraudulent concealment begins to run when the injured party

knows or reasonably should know of his injury and its cause.” Id. at 861.

       Kopko’s pertinent allegations concern events that occurred in 2008. Kopko did not file

this action until 2019, well beyond the two-year limitations period for fraudulent actions.

Kopko’s claimed ignorance, that he did not know that Kramer had a conflict of interest or that he

could have rescinded the lease within ninety (90) days, does not excuse his delay. A “lack of

knowledge, mistake or misunderstanding does not toll the running of the statute of limitations.”

See Pocono Intl. Raceway, supra. Kopko can only justify the delay of his filing if he can

demonstrate that he did not know of his injury or its cause. The facts, as alleged, indicate that

Kopko knew in 2008 that he had been injured and that the 2008 lease, negotiated through


                                                  6
         Case 2:20-cv-00423-MJH Document 20 Filed 06/29/20 Page 7 of 7


Kramer, was the cause. In 2008, Kopko knew that he was allegedly injured because he did not

receive the best lease deal as Kramer had represented. In addition, Kopko knew that his injury

was caused by Kramer’s misrepresentations. The pertinent facts were available to Kopko in

2008. Kopko makes no allegations that Range caused Kopko to relax his vigilance or to deviate

from his right of inquiry into the facts. Without a tolling mechanism, Kopko rested on his rights

for eleven years, well beyond the statute of limitations, and way too long for any equitable

remedy. Therefore, Kopko’s claim for rescission is time barred.

       Accordingly, Range’s Motion to Dimiss, on the basis that Kopko’s claim for rescission is

time barred, will be granted. As it is clear to the Court that no amendment would alter the

outcome, amendment is deemed futile. Further, the remaining bases for Range’s Motion to

Dismiss are deemed moot.

       IV.     Conclusion

       After consideration of Kopko’s Complaint (ECF No. 1-2), Range’s Motion to Dismiss

and Brief in Response (ECF Nos. 4 and 5), Kopko’s Response and Brief in Opposition (ECF No.

6), Range’s Reply Brief (ECF No. 9), and for the foregoing reasons, Range’s Motion to Dismiss

will be granted, and Kopko’s Complaint will be dismissed. A separate order will follow.

                                             BY THE COURT:



Dated: June 29, 2020
                                             Marilyn J. Horan
                                             United States District Judge




                                                7
